Citation Nr: 0528908	
Decision Date: 10/27/05    Archive Date: 11/09/05

DOCKET NO.  99-05 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York

THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right wrist.

2.  Entitlement to service connection for right carpal tunnel 
syndrome.

3.  Entitlement to a disability rating in excess of 
40 percent for right ulnar neuropathy with right hand muscle 
atrophy.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States

WITNESSES AT HEARING ON APPEAL

Veteran and his spouse

ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from March 1942 to February 
1946.

These matters come to the Board of Veterans' Appeals (Board) 
from a July 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO granted service connection for right ulnar 
neuropathy and assigned a 10 percent rating for the disorder.  
The RO also denied service connection for arthritis of the 
right wrist and right carpal tunnel syndrome.  The veteran 
perfected an appeal of the denials of service connection and 
the rating assigned for the ulnar neuropathy.

His appeal was previously before the Board in April 2001, at 
which time the Board decided an issue no longer in appellate 
status and remanded the issues shown above for additional 
development.  While the case was pending at the RO, in a 
January 2005 decision the RO increased the rating for right 
ulnar neuropathy from 10 to 40 percent, effective with the 
date of the claim for service connection in December 1997.  
The veteran contends that he is entitled to a rating in 
excess of 40 percent.  The Board finds, therefore, that the 
issue of the rating assigned for ulnar neuropathy remains in 
contention.

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.

2.  The medical evidence indicates that the arthritis in the 
right wrist is etiologically related to the trauma to the 
right arm that the veteran incurred in service.

3.  The medical evidence indicates that the right carpal 
tunnel syndrome is etiologically related to the residuals of 
the trauma to the right arm that the veteran incurred in 
service.

4.  Effective May 2, 2002, the right ulnar neuropathy with 
right hand muscle atrophy was manifested by a griffin claw 
deformity, atrophy of the intrinsic muscles of the hand, the 
loss of extension of the ring and little fingers, the 
inability to adduct the thumb, and weak flexion of the wrist.

5.  Effective April 1, 2004, the right ulnar neuropathy with 
right hand muscle atrophy was manifested by loss of use of 
the right hand.


CONCLUSIONS OF LAW

1.  Arthritis of the right wrist was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2005).

2.  Right carpal tunnel syndrome is proximately due to and 
the result of the service-connected residuals of the trauma 
to the right arm.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2005).

3.  The criteria for a 60 percent disability rating for right 
ulnar neuropathy with right hand muscle atrophy were met 
effective May 2, 2002.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.124a, Diagnostic Code 8516 
(2005).

4.  The criteria for a 70 percent disability rating for right 
ulnar neuropathy with right hand muscle atrophy were met 
effective April 1, 2004.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.3, 4.71a, Diagnostic Code 5125 
(2005).

5.  The criteria for entitlement to special monthly 
compensation for loss of use of the right hand were met 
effective April 1, 2004.  38 U.S.C.A. §§ 1114(k), 5107 (West 
2002); 38 C.F.R. § 3.350(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
Development of the Claim

On receipt of a claim for benefits, VA will notify the 
veteran of the evidence that is necessary to substantiate the 
claim.  VA will also inform him of which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that he provide any evidence in 
his possession that pertains to the claim.  See 38 U.S.C.A. 
§ 5103(a) (West 2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); 38 C.F.R. § 3.159(b) (2005).

In Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that a section 5103(a) notice must be provided to a 
claimant before the initial unfavorable decision on a claim 
for VA benefits by the RO.  The Court also held, however, 
that providing the notice to the claimant after the initial 
decision could satisfy the requirements of the statute if the 
timing of the notice was not prejudicial to the claimant.  
Pelegrini, 18 Vet. App. at 121.

The RO notified the veteran of the information and evidence 
needed to substantiate his claim in April 2001, February 
2003, and February 2004 by informing him of the evidence 
required to establish entitlement to service connection and a 
higher rating.  The RO also informed him of the information 
and evidence that he was required to submit, including any 
evidence in his possession, and the evidence that the RO 
would obtain on his behalf.  The Board finds, therefore, that 
VA has fulfilled its duty to inform the veteran of the 
evidence he was responsible for submitting, and what evidence 
VA would obtain in order to substantiate his claim.  
Quartuccio, 16 Vet. App. at 187.

Although the notices were sent following the July 1998 
decision, the veteran has had more than four years following 
the initial notice to submit additional evidence or identify 
evidence for the RO to obtain.  Following issuance of the 
notices the RO received additional evidence and re-
adjudicated the substantive merits of his claim in a January 
2005 supplemental statement of the case.  In re-adjudicating 
the claim the RO considered all the evidence of record and 
applied the benefit-of-the-doubt standard of proof.  In 
resolving his appeal the Board will also consider all the 
evidence now of record, and apply the same standard of proof.  
As will be shown below, the Board's decision is fully 
favorable to the veteran.  The Board finds, therefore, that 
the delay in issuing the section 5103(a) notice was not 
prejudicial to the veteran because it did not affect the 
essential fairness of the adjudication.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 120 (2005), motion for review en 
banc denied (May 27, 2005).  

The statutes and regulation provide that VA will also make 
reasonable efforts to help the veteran obtain evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In a claim for disability 
compensation, VA will provide a medical examination which 
includes a review of the evidence of record if VA determines 
it is necessary to decide the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2005).  

The RO has obtained the private and VA treatment records the 
veteran identified, and provided him VA medical examinations 
in February 1998, October 1999, and May 2003.  The veteran 
presented testimony before the RO's Decision Review Officer 
in August 1999, and before the undersigned Veterans Law Judge 
in October 2000.  

The Board notes that in the April 2001 remand the Board 
instructed the RO to obtain a medical opinion regarding the 
claimed nexus between the arthritis of the right wrist and 
right carpal tunnel syndrome and the in-service gunshot 
injury to the right arm.  The RO asked the examiner in May 
2003 to provide an opinion on those issues, but the examiner 
did not provide the requested opinion.  Given the Board's 
disposition of the veteran's appeal, however, the Board finds 
that that omission is not prejudicial to the veteran and that 
remand of the case to enforce compliance with the Board's 
remand instructions is not required.  See Stegall v. West, 11 
Vet. App. 268 (1998) (the veteran is entitled to compliance 
with the Board's remand instructions).

The veteran has not indicated the existence of any other 
evidence that is relevant to his appeal.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claim and that, given the disposition of his 
appeal, further assistance is not required to aid him in 
substantiating his claim.  See 38 U.S.C.A. § 5103A (West 
2002); Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
38 C.F.R. § 3.159(c) (2005).
Service Connection
Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2005).  
Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2005).

In order to establish direct service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

With respect to secondary service connection, a similar 
analysis applies: there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the claimed disability.  See 
Wallin v. West, 11 Vet. App. 509, 512 (1998).

The determination as to whether the requirements for 
entitlement are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2005).  
When there is an approximate balance of positive and negative 
evidence regarding a material issue, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102, 4.3 
(2005).  If the Board determines that the preponderance of 
the evidence is against the claim, it has necessarily found 
that the evidence is not in approximate balance, and the 
benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d 
at 1365.

Arthritis of the Right Wrist

VA treatment records reveal that an X-ray of the right wrist 
in October 1995 revealed degenerative joint disease 
(arthritis) in the right wrist and distal ulnar deformities 
that could be related to old trauma.  The service medical 
records show that the veteran was injured in combat in 
January 1945 when he was shot in the right elbow.  The 
gunshot wound caused a compound, comminuted, complete 
fracture of the humerus and fracture of the coronoid process 
of the ulna that required multiple surgical procedures for 
treatment.  Osteomyelitis developed in the injury site, which 
resulted in excision of the head of the radius.  The 
veteran's claim is, therefore, supported by medical evidence 
of a current diagnosis of disability and medical evidence of 
an in-service injury.  For the reasons explained below the 
Board also finds that the claim is supported by medical 
evidence of a nexus between the currently diagnosed arthritis 
in the right wrist and the in-service injury.  Hickson, 12 
Vet. App. at 253.

The veteran underwent a VA medical examination in October 
1999, during which the examiner noted his history of trauma 
to the right upper extremity.  X-ray studies showed resection 
of the proximal radius and midshaft deformity of the radius, 
secondary to old trauma; severe osteoarthritis of the right 
elbow; and osteoarthritis of the radio-carpal and first 
carpo-metacarpal joints of the right wrist.  The examiner 
found that the osteoarthritis in the right elbow and the 
right wrist were post-traumatic in origin.

A VA neurologist found in May 2000 found that the limited 
movement in the right wrist was due to the gunshot injury to 
the right arm in 1945.  The veteran was evaluated in the VA 
Physical Medicine and Rehabilitation Clinic in October 2002.  
The physician again noted his history of gunshot trauma to 
the right upper extremity, and found that the severe 
osteoarthritis in the right wrist was secondary to the war 
injury.  The veteran was also evaluated in the Rheumatology 
Clinic in December 2004, when the physician noted the history 
of trauma and also found that the degenerative joint disease 
in the right wrist was secondary to the in-service trauma.

The available medical evidence indicates that the arthritis 
in the right wrist is etiologically related to the in-service 
injury to the right elbow and forearm.  There is no medical 
evidence to the contrary.  The Board finds, therefore, that 
the criteria for a grant of service connection for arthritis 
of the right wrist are met.

Right Carpal Tunnel Syndrome

The VA treatment records disclose that electromyography (EMG) 
and nerve conduction studies (NCS) in July 1997 revealed 
carpal tunnel syndrome in the right wrist.  Service 
connection for the residuals of the gunshot wound to the 
right arm, with ankylosis of the elbow and right ulnar 
neuropathy, has been in effect since the veteran's separation 
from service.  The Board has granted service connection for 
right wrist arthritis.  The veteran's claim for service 
connection for right carpal tunnel syndrome is, therefore, 
supported by medical evidence of a current diagnosis of 
disability, and evidence of a service-connected disability.  
The Board also finds that the claim is supported by medical 
evidence of a nexus between the carpal tunnel syndrome and 
the service-connected residuals of the gunshot wound to the 
right arm.  Wallin, 11 Vet. App. at 512.

A July 1997 VA treatment record indicates that the right 
carpal tunnel syndrome was secondary to an old wrist injury.  
The VA examiner in October 1999 found that the carpal tunnel 
syndrome (median neuropathy) was post-traumatic and secondary 
to the residuals of the gunshot wound to the right arm.  The 
VA neurologist in May 2000 also found that the right carpal 
tunnel syndrome was related to the right wrist injury.  In 
October 2000 the veteran's primary physician noted that 
service connection had been established for injury to the 
right ulnar nerve, and found that the right carpal tunnel 
syndrome was related to that injury.

The available medical evidence indicates that the right 
carpal tunnel syndrome is etiologically related to the 
residuals of the gunshot wound injury, including the right 
wrist disability.  Although the medical evidence shows that 
the veteran also has carpal tunnel syndrome in the left hand, 
there is no medical evidence indicating that the right carpal 
tunnel syndrome is not related to the service-connected 
disability.  The Board finds, therefore, that the evidence 
supports the grant of service connection for right carpal 
tunnel syndrome.
Evaluation of Right Ulnar Neuropathy with Right Hand Muscle 
Atrophy

Relevant Laws and Regulations

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4, represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).  

The veteran has appealed the disability rating initially 
assigned with the grant of service connection in July 1998.  
Because he has appealed the initial rating, the Board must 
consider the applicability of staged ratings covering the 
time period in which his claim and appeal have been pending.  
Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

With the grant of service connection in July 1998, the RO 
evaluated the right ulnar neuropathy under Diagnostic Code 
8516 for paralysis of the ulnar nerve.  Diagnostic Code 8516 
provides a 60 percent disability rating for complete 
paralysis in the major extremity, characterized as the 
"griffin claw" deformity, due to flexor contraction of the 
ring and little fingers; very marked atrophy in the dorsal 
interspace and the thenar and hypothenar eminences; the loss 
of extension of the ring and little fingers; the inability to 
spread the fingers (or reverse); the inability to adduct the 
thumb; flexion of the wrist weakened.  If paralysis is 
incomplete, a 10 percent disability rating applies for mild 
residuals; a 30 percent rating for moderate residuals; and a 
40 percent rating for severe residuals.  38 C.F.R. § 4.124a 
(2005).

In addition, Diagnostic Code 5125 provides a 70 percent 
rating for loss of use of the major hand.  Furthermore, 
special monthly compensation is payable for loss of use of a 
hand.  Loss of use of a hand will be found to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump with use of a 
suitable prosthetic appliance.  38 C.F.R. § 4.71a (Note (f)) 
(2005).

Factual Background

The veteran was evaluated in the Occupational Therapy Clinic 
in June 1997.  Examination at that time showed limited motion 
of the right wrist, atrophy of the first dorsal compartment, 
grip strength of 30 pounds on the right and 62 pounds on the 
left, decreased fine motor coordination, the inability to 
oppose the thumb to the 5th finger, and normal sensation.  He 
was independent in all activities of daily living, except 
that he needed assistance with buttons.  In September 1997 he 
complained of difficulty writing with the right hand, and he 
was given a pen grip.

During VA examinations in February 1998 he complained of 
weakness and numbness in the 4th and 5th digits on the right 
hand, paresthesias in the 1st, 2nd, and 3rd digits, and pain in 
the right wrist and hand.  Examination revealed atrophy of 
the intrinsic muscles of the hand, 4/5 grip strength, 
ankylosis of the right elbow at 90 degrees, and limited 
motion of the right wrist.  There was atrophy of the right 
thenar eminence and the first dorsal interosseous space.  The 
veteran was unable to oppose the thumb to the little finger, 
and he could not approximate the 4th and 5th digits to the 
palm.  Neither examiner documented a griffin-claw deformity 
of the hand.  The veteran was independent in the activities 
of daily living, but needed assistance with dressing.

In August 1999 the veteran testified that the strength in his 
right hand had decreased.  He stated that for the previous 
few months he had had difficulty grasping a knife to cut 
meat, but was apparently able to do so.  He also stated that 
the middle, ring, and little fingers became numb in cold 
weather.  He testified that his little finger was starting to 
curl up, although it had previously been straight, and that 
he was unable to close the finger.  He was also unable to 
touch the little finger to his thumb.  He stated that he was 
able to grip with the right hand, but that his grip was 
weaker than it had been previously.

Examination of the right hand in October 1999 revealed 4/5 
strength in the intrinsic muscles, and 5/5 strength in the 
wrist and fingers.  There was atrophy of the intrinsic 
muscles, including the thenar eminence, and one inch atrophy 
of the muscles in the forearm.  He had limited motion in the 
wrist, and was unable to comb his hair with his right hand.

When evaluated in April 2000 the veteran reported an increase 
in pain, tingling, and weakness over the previous three 
months.  He stated that his wife had to assist him with 
dressing (buttoning) and eating, in that he was unable to 
perform fine motor functions with the right hand.  
Examination revealed weakness and atrophy of the intrinsic 
muscles of the hand, motor strength of 3/5, and contracture 
of the 3rd and 4th metacarpophalangeal joints.  The examiner 
did not, however, describe a claw deformity of the hand.  
Later in April 2000 the veteran had muscle strength of 3/5, 
with 15 pounds of grip strength compared to 60 pounds on the 
left.  He was independent in all activities of daily living, 
but required assistance with buttons and shoelaces.

During a neurology evaluation in May 2000 the veteran 
reported having pain in the right wrist and elbow.  
Examination revealed a "spoon" deformity in the right upper 
extremity, which the neurologist did not otherwise describe.  
There was weakness in the grip strength of the right hand and 
on extension of the wrist.  The examiner described mild 
small-hand muscle wasting with a partial claw-hand deformity.

In an October 2000 statement the veteran's private physician 
stated that the veteran had reported progressively increasing 
weakness and numbness in the right arm over the previous 
55 years.  On examination the physician found significant 
weakness, numbness, and atrophy of the entire upper 
extremity.  The physician provided the opinion that the 
veteran was essentially unable to use the muscles below the 
elbow in the right upper extremity.  

During the October 2000 hearing the veteran testified that he 
was able to grasp with the right hand, but had no lasting 
strength.  He was unable to oppose the thumb to the little 
finger, and had constant tingling in that side of the hand in 
cold weather.  He had difficulty picking up small items, and 
was unable to use buttons.  He had constant pain in the right 
wrist, and was unable to use the muscle controlling the 
thumb.  He was able to move the 2nd, 3rd, and 4th fingers, but 
with reduced strength.

When examined in the Orthopedic Clinic on May 2, 2002 the 
physician documented a visible claw hand deformity, with 
ulnar motor weakness and diminished sensation.  The veteran 
was examined the same day in the Neurology Clinic, when the 
neurologist found motor atrophy of the small muscles in the 
right hand, with poor finger abduction and adduction.

An evaluation in the Physical Medicine and Rehabilitation 
Clinic in July 2002 revealed that he was independent in the 
activities of daily living.  On examination there was atrophy 
of the intrinsic muscles of the hand, including the thenar 
eminence; right wrist swelling; decreased sensation; grip 
strength of 4+/5; and weak abduction and adduction of the 
fingers.  Examination in August 2002 revealed grasping 
strength on the right of five pounds, compared to 45 pounds 
on the left.  He had full fisting ability, but was able to 
oppose the thumb only to the 2nd and 3rd digits.  He had 
difficulty using a zipper and holding a razor, and tended to 
drop eating utensils due to numbness in the hand.  When 
examined in October 2002 he was unable to grip with two 
fingers, but could grip with the other two fingers.  He then 
stated that if he dropped something he was unable to pick it 
up.

In a March 2003 statement the veteran reported that he had 
very little sensitivity in the fingers of the right hand, and 
that he had limited ability to hold and use eating utensils, 
shave, and to attend to his personal hygiene.  He stated that 
the last three fingers on the hand were quite stiff, causing 
increasing difficulty with writing, and that he needed 
assistance with buttons and zippers.

The veteran was again evaluated in the Orthopedic Clinic in 
April 2004.  At that time the examiner noted his history of 
injury to the right elbow and the right ulnar nerve.  The 
veteran reported increasing difficulty with daily activities 
due to weakness and numbness in the right hand.  Physical 
examination then revealed what the examiner described as 
severe atrophy of the intrinsic muscles of the hand and a 
weak grip.  The examiner then determined that the veteran had 
lost the functioning of the hand, with resulting disability.

Analysis

The medical evidence shows that the veteran is right-handed.  
The injury to his right upper extremity pertains, therefore, 
to the major extremity.  As the major extremity a 60 percent 
rating is applicable if the injury to the ulnar nerve caused 
a "griffin claw" deformity (contraction of the ring and 
little fingers), very marked atrophy in the dorsal interspace 
and the thenar and hypothenar eminences, the inability to 
adduct the thumb, and weak flexion of the wrist.

A review of the medical evidence shows that the claw 
deformity in the right hand was initially documented when the 
veteran was examined on May 2, 2002.  The orthopedist then 
documented a visible claw deformity in the right hand, as 
well as motor weakness, atrophy of the small muscles in the 
hand, and poor abduction and adduction of the fingers.  
Although the veteran previously had weakness in the hand, the 
inability to oppose the thumb to the little finger, and a 
partial claw deformity in May 2000, not until May 2, 2002, 
did the evidence reflect an actual claw deformity of the 
hand.  The Board finds, therefore, that the criteria for a 
60 percent rating for the right ulnar neuropathy were met on 
May 2, 2002.  Fenderson, 12 Vet. App. at 126-27.

The veteran's representative contends that the veteran is 
entitled to a 70 percent rating, and special monthly 
compensation, due to loss of use of the right hand.  Although 
the RO has not previously addressed this issue, in appealing 
the rating assigned for the right ulnar neuropathy the 
veteran is deemed to be seeking the maximum rating available.  
See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The 70 percent 
rating for loss of use of the hand is the maximum rating 
available for a hand disability.  The veteran's appeal of the 
rating assigned for the right ulnar neuropathy is deemed, 
therefore, to include the issue of entitlement to a rating, 
including special monthly compensation, for loss of use of 
the hand.  See Buckley v. West, 12 Vet. App. 76, 81 (1998) 
(the Board has jurisdiction over all issues that are 
"appropriately identified from the radix of the [notice of 
disagreement]").  Furthermore, because the Board's decision 
on this issue is fully favorable to the veteran, the Board 
finds that addressing the issue in the first instance is not 
prejudicial to the veteran.  See Bernard v Brown, 4 Vet. App. 
384 (1993) (the Board is precluded from considering law not 
applied by the RO unless such consideration is not 
prejudicial).

Loss of use of a hand will be found to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump with use of a 
suitable prosthetic appliance.  38 C.F.R. § 4.71a (Note (f)) 
(2005).  The evidence shows that the in-service gunshot wound 
to the right upper extremity has resulted in severe 
degenerative joint disease and ankylosis of the right elbow; 
atrophy of the muscles in the forearm; degenerative joint 
disease and severe limitation of motion in the right wrist; 
and severe atrophy of the intrinsic muscles of the right 
hand.  The VA orthopedist in April 2004 noted the history of 
right upper extremity disabilities and found that the veteran 
had lost the use of the functioning of the right hand.  The 
Board further finds, therefore, that the criteria for a 
70 percent rating due to loss of use of the hand were met as 
of April 1, 2004, the date of the examination.  Based on this 
finding, the veteran is also entitled to special monthly 
compensation for loss of use of the hand.  See 38 U.S.C.A. 
§ 1114(k) (West 2002); 38 C.F.R. § 3.350(a)(2) (2005).  

Although the private physician stated in the October 2000 
report that the veteran was essentially unable to use the 
muscles below the elbow in the right upper extremity, the 
physician did not provide any clinical findings to support 
that conclusion other than the vague reference to weakness 
and atrophy.  The physician's assessment is contradicted by 
the veteran's testimony in October 2000 that he was able to 
grasp with the right hand, although with reduced strength.  
The Board finds, therefore, that the criteria for a rating 
based on loss of use of the hand were not met prior to April 
1, 2004.


ORDER

Service connection for arthritis of the right wrist is 
granted.

Service connection for right carpal tunnel syndrome is 
granted.

A 60 percent disability rating for right ulnar neuropathy 
with right hand muscle atrophy is awarded effective May 2, 
2002, subject to the laws and regulations pertaining to the 
payment of monetary benefits.

A 70 percent disability rating for right ulnar neuropathy 
with right hand muscle atrophy is awarded effective April 1, 
2004, subject to the laws and regulations pertaining to the 
payment of monetary benefits.

Special monthly compensation for loss of use of the right 
hand is awarded effective April 1, 2004, subject to the laws 
and regulations pertaining to the payment of monetary 
benefits.




	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


